         Case 19-50012       Doc 255    Filed 10/16/19       EOD 10/16/19 14:29:37            Pg 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                             1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                            Debtor.


    USA GYMNASTICS,                                         Adv. Proc. No. 19-50012
                                                            in 18-09108-RLM-11
              Plaintiff,

    v.

    ACE AMERICAN INSURANCE
    COMPANY f/k/a CIGNA INSURANCE
    COMPANY, GREAT AMERICAN
    ASSURANCE COMPANY, LIBERTY
    INSURANCE UNDERWRITERS INC.,
    NATIONAL CASUALTY COMPANY,
    RSUI INDEMNITY COMPANY, TIG
    INSURANCE COMPANY, VIRGINIA
    SURETY COMPANY, INC. f/k/a
    COMBINED SPECIALTY INSURANCE
    COMPANY, WESTERN WORLD
    INSURANCE COMPANY, ENDURANCE
    AMERICAN INSURANCE COMPANY,
    AMERICAN INTERNATIONAL GROUP,
    INC., AMERICAN HOME ASSURANCE
    COMPANY, and DOE INSURERS

              Defendants.

                 AMENDED NOTICE OF MOTION AND TELEPHONIC HEARING

             PLEASE TAKE NOTICE that on October 3, 2019 USA Gymnastics, as debtor and debtor

in possession in the above-captioned chapter 11 case and plaintiff in the above-captioned adversary


1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
   Case 19-50012       Doc 255      Filed 10/16/19    EOD 10/16/19 14:29:37        Pg 2 of 2



proceeding (the “Debtor”), filed its Motion To Shorten Time For Filing Proposed Orders On

Certain Summary Judgment Motions [Adv. Dkt. 242] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that the Motion has been set for a telephonic hearing

(the “Telephonic Hearing”) on October 17, 2019 at 1:30 p.m. (Prevailing Eastern Time).

       PLEASE TAKE FURTHER NOTICE that a dial-in telephone number for interested parties

to participate in the Telephonic Hearing by conference call is 1-888-273-3658, passcode:

9247462#. All callers shall keep their phones muted unless addressing the Court. All callers must

identify themselves and the party(ies) they represent when addressing the Court. Callers shall not

place their phones on hold during the Hearing.

       PLEASE TAKE FURTHER NOTICE that copies of the Motion may be accessed through

the case website at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

on PACER, or from the Clerk of the Court.

Dated: October 16, 2019                              Respectfully submitted,

                                                     JENNER & BLOCK LLP

                                                     By: /s/ Catherine Steege

                                                     Catherine L. Steege (admitted pro hac vice)
                                                     Dean N. Panos (admitted pro hac vice)
                                                     Melissa M. Root (#24230-49)
                                                     353 N. Clark Street
                                                     Chicago, Illinois 60654
                                                     Tel: (312) 923-2952
                                                     Fax: (312) 840-7352
                                                     csteege@jenner.com
                                                     dpanos@jenner.com
                                                     mroot@jenner.com

                                                     Counsel for the Debtor




                                                 2
